Citation Nr: 1011830	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-28 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
gastritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran testified before the 
undersigned at a Travel Board hearing in May 2007.  A 
transcript of this hearing is associated with the claims 
folder.  The Veteran also requested a hearing before a 
Decision Review Officer at the RO in September 2004.  He was 
scheduled for an August 2005 hearing and was provided notice 
of this hearing in June 2005.  However, in July 2005 
correspondence the Veteran withdrew his request for a hearing 
at the RO.

The claim was remanded for additional development in November 
2007.  Unfortunately, a review of the record reveals that 
another remand is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In May 2007, VA received a March 2007 decision of the Social 
Security Administration (SSA) which found the Veteran 
disabled since June 2005 due, in part, to his service-
connected gastritis.  However, the records underlying this 
decision have not been obtained.  In this regard, the Board 
notes that the SSA decision makes reference to records 
showing that the Veteran necessitated an emergency room visit 
in June 2005 and a hospital admission in September 2005 for 
chest pain, abdominal pain, and generalized weakness.  See 
March 2007 SSA decision, page 4.  The decision also makes 
reference to treatment records from Dr. M. Dillon which noted 
that the Veteran had chest pain symptoms due, in part, to his 
severe gastritis.  Id.  After a thorough review, the Board 
finds that none of the aforementioned records are associated 
with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that an attempt should be made 
to obtain and associate with the claims file copies of all 
medical records underlying the SSA determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of all medical 
records underlying its March 2007 
determination.  In requesting these 
records, follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


